PONDER, Judge.
ON RULE TO SHOW CAUSE
This court ordered appellant, Bridgette Butcher Watkins, to show cause why her appeal should not be dismissed for the reason that this court lacked jurisdiction, there being no signed judgment. The rule to show cause was issued by this court on its own motion on June 16, 1981.
Our review of the record indicates there was no signed judgment at the time the appeal was taken.
The appeal, not complying with C.C.P. art. 1911, is an utter nullity.
Accordingly, the appeal of Bridgette Butcher Watkins is dismissed and the matter remanded to the trial court, all costs of this attempted appeal to be borne by Bridgette Butcher Watkins.
APPEAL DISMISSED.